Title: To Thomas Jefferson from Henry Dearborn, 23 December 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Decemr. 23d. 1807
                        
                        When Capt. Gains was here in July last, I requested him to explore the Country between the Tennessee River,
                            both above & below the mussle shoals, and the boatable waters of the Tombigby and to measure the distance, and report
                            the result to this department, I have not yet received the report, but I think it probable it will soon be received. Yours
                            respectfully
                        
                            H Dearborn
                            
                        
                    